Title: From Thomas Jefferson to Andrew Sterett, 1 December 1801
From: Jefferson, Thomas
To: Sterett, Andrew


          
            Sir
            Washington Dec. 1. 1801.
          
          The Secretary of the Navy, the regular organ for the present communication, being absent from the seat of government for causes which may detain him for some time, I do myself the pleasure without further delay of expressing to you on behalf of your country, the high satisfaction inspired by your conduct in the late engagement with the Tripolitan cruiser captured by you. too long, for the honour of nations, have those barbarians been suffered to trample on the sacred faith of treaties, on the rights & laws of human nature. you have shewn to your countrymen that that enemy cannot meet bravery & skill united. in proving to them that our past condescensions were from a love of peace, not a dread of them, you have deserved well of your country; and have merited the high esteem & consideration of which I have now the pleasure of assuring you
          
            Th: Jefferson
          
        